Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8 recites the limitation "the sealing portion" in line 4 and “the remaining region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the sealing portion" in line 4 and “the remaining region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 13 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al. (US 2018/0040932).

With respect to claim 1, Lee et al. discloses a battery module, comprising: 
a plurality of secondary battery cells 100;
 5a cell accommodating unit equipped with at least one of the secondary battery cells 100 in a procumbent state; [Figure 1]

a cover unit 400 coupled to the cell accommodating unit and covering an opening of the cell accommodating unit accommodating the secondary battery cells; [Figure 8] and 

10a thermally-conductive material (heat sink unit) provided in the cell accommodating unit and the cover unit 400 and in contact with a bottom portion and a top portion of the secondary battery cells 100 to release heat generated by the secondary battery cells 100 externally.   [0064-0067; 0084; 0094; Figure 1]


15 With respect to claim 2, Lee et al. discloses wherein the cell accommodating unit comprises: 

a lower plate member 300 in which secondary battery cells is seated and in contact with a side surface portion of a lowermost secondary battery cell; [0091; Figure 7]

20an upper plate member 300 disposed to face the lower plate member 300; [0091; Figure 7] and
 a middle plate member 200 coupled to connect the lower plate member 300 and the upper plate member 300 and in contact with the bottom portion of the secondary battery cells.  [Figure 1; Figure 2; Figure 7; 0091-0099]

With respect to claim 3, Lee et al. discloses wherein the thermally-conductive material (heat sink unit)  comprises a center heat sink provided in the middle plate  member 300 and 23releasing heat generated by the bottom portion of the secondary battery cells externally.  [0064-0067; Figures 4-9] 


    PNG
    media_image1.png
    384
    653
    media_image1.png
    Greyscale


 With respect to claim 13, Lee et al. discloses wherein the cell-seating unit is disposed by stacking a pouch-type secondary battery cells sealed around the rim of the pouch exterior “S” (three-surface-sealing) and accommodating an electrode assembly 110. [Figure 3; 0050-0060]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0040932) as applied to claim 3 above in further view of Gunther WO 2018/024483 (See US 2019/0252741).
With respect to claim 4, Lee et al. discloses wherein the heat sink unit 5comprises a side heat sink provided in a side of the cell accommodating unit facing the middle plate member and releasing heat generated by the top portion of the secondary battery cells externally.  [0064-0067; Figures 4-9] 

    PNG
    media_image1.png
    384
    653
    media_image1.png
    Greyscale


Lee et al. does not disclose the side heat sink provided in a side cover member of the cell accommodating unit

Gunther discloses a battery module 1, comprising: a plurality of secondary battery cells 2 ; 5a cell accommodating unit equipped with at least one of the secondary battery cells in a procumbent state [Figure 1; Figure 4]; and 10a heat sink unit 6/3/4/4.1 provided in the cell accommodating unit and a cover unit 15/11/12 and in contact with a bottom portion and a top portion of the secondary battery cells to release heat generated by the secondary battery cells externally, [Figure 1; Figure 4; 0030-0037] wherein the heat sink unit  6/3/4/4.1 5comprises a side heat sink 4/4.1 provided in a side cover member 12 of the cell accommodating unit facing a middle plate member 3 and releasing heat 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side heat sink provided in a side cover member of the cell accommodating unit, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

10 With respect to claim 5, Lee et al. does not disclose wherein the heat sink unit comprises a cooling pin member disposed between the secondary battery cells neighboring each other and has one end portion extended to be close to the middle plate member and the other end portion in contact with the side cover member.  

Gunther discloses wherein the heat sink unit 6/3/4/4.1 comprises a cooling pin member 5 disposed between the secondary battery cells neighboring each other and has one end portion extended to be close to the middle plate member 3 and the other end portion in contact with the side cover member 12.  [Figure 1; Figure 4; 0030-0037]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a cooling pin member disposed between the secondary battery cells neighboring each 

With respect to claim 6, Lee et al. does not disclose wherein the cooling pin member includes a contact plate on the other end portion, enlarging a contact surface area with the side cover member.  

Gunther discloses wherein the cooling pin member 5 includes a contact plate on the other end portion, enlarging a contact surface area with the side cover member 12.  [Figure 1; Figure 4; 0030-0037]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a cooling pin member, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

20 With respect to claim 7, Lee et al. discloses wherein the heat sink unit comprises a thermally conductive member [0014] disposed between the bottom portion of the secondary battery cells 100 and the middle plate member disposed with the center heat sink 300, and between the top portion of the secondary battery cells 100 and a side and forming a heat transfer path and forming a heat transfer path.  

Lee et al. does not disclose wherein the heat sink unit comprises a thermally conductive member disposed between the top portion of the secondary battery cells and the side cover member disposed with 25the side heat sink. 

Gunther discloses wherein the heat sink unit 6/3/4/4.1 comprises a thermally conductive member disposed between the bottom portion of the secondary battery cells and the middle plate member disposed with the center heat sink, and between the top portion of the secondary battery cells and the side cover member disposed with 25the side heat sink, and forming a heat transfer path and forming a heat transfer path.  [0031; Figure 1; Figure 4; 0030-0037]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a heat sink, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

With respect to claim 8, Lee et al. discloses wherein the thermally conductive member is formed in the remaining region of the top portion of the secondary battery cells 100, neighboring a region in which a sealing portion of the secondary battery cells formed to protrude 5from the top portion of the secondary battery cells 100 is folded.  [Figure 7]

With respect to claim 9, Lee et al. discloses wherein the thermally conductive member has a portion in contact with the bottom portion 10of the secondary battery cells 100, formed to have a shape corresponding to a shape of the bottom portion of the secondary battery cells 100 to support the secondary battery cells.  [Figure 7]

10 With respect to claim 10, Lee et al. discloses wherein the thermally conductive member is formed of at least one of silicon, polyurethane and an epoxy material such that the secondary battery cells are bonded thereto.  [0070]


With respect to claim 11, Lee et al. does not disclose wherein the side heat sink 20is provided to extend to a support tap of the side cover member formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells disposed to be stacked on the cell accommodating unit are supported.  

Gunther discloses wherein the side heat sink 4/4.1 20is provided to extend to a support tap of the side cover member 12/13 formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells disposed to be stacked on the cell accommodating unit are supported.   [Figure 1; Figure 4; 0030-0037; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include 


25 With respect to claim 12, Lee et al. does not disclose wherein the support tap is formed to have a shape corresponding to the remaining region of the top portion of the secondary battery cells neighboring a region 25in which the sealing portion of the secondary battery cells formed to protrude from the top portion of the secondary battery cells is folded.  

Gunther discloses wherein the support tap is formed to have a shape corresponding to the remaining region of the top portion of the secondary battery cells neighboring a region 25in which the sealing portion of the secondary battery cells formed to protrude from the top portion of the secondary battery cells is folded.  [Figure 1; Figure 4; 0030-0037; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a support tap, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]


Conclusion
Nguyen et al. (US 2015/0037647)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723